Citation Nr: 1431202	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-21 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Chicago, Illinois certified the appeal to the Board.  

The Veteran testified before the undersigned Veterans Law Judge at an April 2014 Travel Board hearing.  A transcript of this hearing is in the Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACTS

1.  In a final January 2006 rating decision, the RO denied the petition to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  The evidence received since the January 2006 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss. 

3.  The Veteran was exposed to acoustic trauma in service.  

4.  The competent and credible evidence demonstrates that the Veteran's current bilateral hearing loss is related to his in-service acoustic trauma.  


CONCLUSIONS OF LAW

1.  The January 2006 rating decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the Board's favorable decision in reopening the claim for service connection for bilateral hearing loss and granting service connection for bilateral hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished. 

I. 
New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2013).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

The Veteran's original claim for service connection for bilateral hearing loss was denied in a July 1996 rating decision; the Veteran did not appeal this decision and it is final.  In a January 2006 rating decision, the RO found that new and material evidence had not been received to reopen the Veteran's previously denied claim for service connection for bilateral hearing loss.  In February 2006, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a notice of disagreement.  The Board further observes that no evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the January 2006 rating decision.  Therefore, the January 2006 rating decision is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2013).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the July 1996 rating decision that denied the Veteran's claim for entitlement to service connection for bilateral hearing loss on the merits, the RO found that the Veteran had not presented evidence of hearing loss in-service or within one year of separation from service.  

Since the last prior final denial in January 2006, the Board concludes that the new and material evidence requirement to reopen his claim has been satisfied.  In December 2009, the Veteran submitted two statements from fellow serviceman, who testified that they served with the Veteran and participated in regular field exercises firing an eight-inch Howitzer four to five times a week without any hearing protection.  The servicemen also stated that as a result of their noise exposure, they each now have hearing loss.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The servicemen's statements will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for bilateral hearing loss is reopened. 

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for organic diseases of the nervous system, including sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d). 

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

As an initial matter, the Board finds that the Veteran is competent to describe the nature and extent of the Veteran's in-service noise exposure.  See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran contends that his current bilateral hearing loss was caused by his exposure to artillery fire while serving in Korea.  The Veteran explained that as part of his military occupational specialty (MOS) as an artillery gunner, he had to practice firing an eight-inch Howitzer, which was the largest gun at the time, five days a week without hearing protection.  He said that the explosion from the gun was more severe than normal artillery and that you would feel the noise and a bit of concussion.  See April 2014 Board hearing transcript.  

The Board concedes that, based on the Veteran's duties as an artillery gunner, he had a high probability of in-service acoustic trauma.  

The Board notes that the Veteran's service treatment records are unavailable as the National Personnel Records Center (NPRC) stated that it was unable to locate the records and have presumed that they were destroyed in a fire at the NPRC that occurred in July 1973.  See March 2009 NPRC response.  

The Veteran testified at his April 2014 Board hearing that he did not seek treatment upon his discharge from the military.  He said that he did not notice his hearing loss immediately, but that his hearing loss started about 30 to 35 years ago.  He has had hearing aids for approximately the past seven to nine years.  

Audiological testing performed by private audiologists from March and October 1991 are the earliest available records evaluating the Veteran's hearing.  The test results demonstrate that the Veteran had high frequency bilateral hearing loss.  The private audiologist found that the Veteran had normal hearing at 250 to 2000 Hz sloping to a moderate to profound sensorineural hearing loss at 3000 to 8000 Hz.  

A May 2008 private treatment record reflects that a private audiologist noted the Veteran's noise exposure in service and during his 50-year employment as a police officer.  The audiological testing results continued to reflect high frequency bilateral hearing loss and the private audiologist found normal hearing at 2000 Hz in the left ear only.  No opinion was provided as to the etiology of the Veteran's current hearing loss.  

In March 2009, the Veteran underwent a VA audiological examination.  The VA examiner interviewed the Veteran, reviewed his medical records, and performed audiological testing.  The VA examiner noted the Veteran's reported military noise exposure as well as his occupational noise exposure.  The Veteran reported that his occupational noise exposure, as a police officer since 1957, consisted of an annual visit to the firing range where he always wore hearing protection.  He reported no recreational noise exposure.  Following audiological testing, the VA examiner diagnosed the Veteran with moderate to profound sensorineural hearing loss at 1000 to 4000 Hz in the right ear and mild to profound sensorineural hearing loss at 500 to 4000 Hz in the left ear.  Because the Veteran's service treatment records were unavailable, the VA examiner was unable to provide an opinion without resorting to mere speculation as to the etiology of the Veteran's current bilateral sensorineural hearing loss.  

The Veteran testified at his April 2014 Board hearing that his occupational noise exposure as a police officer during his 56 years of employment was confined to five minutes a year on a firing range as part of his annual qualification.  He said that he used hearing protection and that he never fired his gun at any other time.  

The Board finds that the evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss is related to his in-service noise exposure.  The March 2009 VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Although the record does not contain an opinion on the etiology of the bilateral sensorineural hearing loss, the record does reflect that the Veteran has consistently reported that his hearing loss began decades earlier and was related to his in-service exposure to large artillery fire.  While the March 2009 VA examiner noted the Veteran's occupational noise exposure, the Board finds credible the Veteran's assertions that his exposure was limited to once a year on a firing range, that he always wore hearing protection, and that he had no recreational noise exposure.  In weighing the conceded exposure to acoustic trauma in service, the medical evidence showing current findings of bilateral hearing loss, and the competent and credible statements from the Veteran regarding his history of hearing loss since service, the Board finds that the evidence is relatively equally-balanced in terms of whether his current bilateral hearing loss is related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has been received, and the petition to reopen the claim of entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


